By the Court,
Hawley C. J.:
The errors assigned by appellant, upon which he relies for a reversal of the judgment and order of the court refusing a new trial, cannot be considered on this appeal, because there was no statement on motion for new trial. That which purports to be a statement has no certificate from the parties, or attorneys, “that the same has been agreed upon upon and is correct.” It is not accompanied with the certificate of the judge “ that the same has been allowed by him and is correct;” nor is there any certificate from the clerk that “no amendments have been filed.” (Civ. Prac. Act, sec. 197 ; 1 Comp. Laws, 1258.)
We have repeatedly declared that if the statement on motion for a new trial is not authenticated in the mode prescribed by the statute, the motion for new trial should be denied, and the appeal therefrom dismissed. (Lockwood v. Marsh, 8 Nev. 138; White v. White, 6 Nev. 20; Solomon v. Fuller, 13 Nev. 276; Hall v. Ogg, ante.)
No error appears upon the judgment roll.
The judgment of the district court is affirmed.